Citation Nr: 1445010	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran participated in a videoconference hearing before the undersigned in May 2013, and a transcript of this hearing has been associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia during the Persian Gulf War.

2.  The Veteran's sleep apnea is a known clinical diagnosis and is not attributable to undiagnosed illness or an unexplained chronic multi-symptom illness, nor is it otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran does not have sleep apnea as the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness or an unexplained chronic multi-symptom illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumptive Service Connection, Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2013); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2013).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2013).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2013).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2013).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).  

The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  

As will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with a known diagnosis of obstructive sleep apnea.  As such, the Veteran's claimed condition is not an undiagnosed illness or indicator of unexplained multi-symptom illness, and it may not be presumed related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2013).

Although the Board does not doubt the sincerity of the Veteran's belief that he may have a disability due to an undiagnosed illness related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's medical records clearly arrive at medical conclusions, contrary to the Veteran's claims, specifically attributing the Veteran's claimed symptoms to a known clinical diagnosis that is not a qualifying illness.  38 C.F.R. § 3.317 (2013).  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions.

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to a clinical diagnosis that is not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness or qualifying chronic disability manifested by symptoms that are related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection

The finding above does not end the Board's review of this issue.  In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran essentially contends that he suffers from sleep apnea as a result of his active duty military service.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, for certain chronic diseases set forth in 38 C.F.R. § 3.309, a "continuity of symptomatology" affords an alternative route to service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not, however, among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection cannot be established based solely on a continuity of symptomatology.  

Turning to the facts in the instant case, regarding the first Hickson element, evidence of a current disability, the evidence of record indicates that the Veteran has been diagnosed with sleep apnea.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, the Veteran has broadly contended that he experienced daytime sleepiness while in service.  The Veteran's spouse additionally stated that the Veteran would stop breathing when he slept as early as in 1980 or 1982.  

While the Board has considered the probative value of these contentions, the Board must also note that the Veteran's service treatment records are otherwise devoid of any diagnosis of sleep apnea, or any complaints of symptoms such as snoring or daytime drowsiness.  

Indeed, while in service, for example, in a June 1992 Report of Medical History, the Veteran consistently denied experienced symptoms such as trouble sleeping, providing factual evidence against his own claim that the Board must find to be of high probative value (over his current recollections).

Accordingly, while the Board has considered the lay evidence of record, given the absence of medical symptoms of sleep apnea in-service, to include the Veteran's explicit denials of such symptoms, it finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's sleep apnea is not related to his military service.  The benefit sought on appeal is accordingly denied. 

Duties to Notify and Assist

VA has a duty to notify a veteran of the information and evidence necessary to substantiate a claim for VA benefits and to assist veterans in development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120 21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated November 2009 was sent to the Veteran in accordance with the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the November 2009 letter informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to obtain, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice requirements have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and post service VA medical records have been obtained, to the extent available.  

The Veteran has not been afforded a VA examination addressing his sleep apnea.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278 1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service are conclusory generalized lay statements, which are unsupported by even speculative medical evidence or evidence of even the existence of this problem until many years after service. 

Beyond this fact, the Board finds that the medical evaluation during service provides more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


